Citation Nr: 0033111	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-27 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than May 24, 1995, 
for increased disability compensation, to include the issue 
of clear and unmistakable error in a rating decision in March 
1994.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1974 to July 
1988.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC, in 
December 1996 that increased the evaluations for two of the 
veteran's service-connected disabilities and granted a total 
disability rating based on individual unemployability, all 
effective from May 24, 1995.  

The Board notes that a letter received from the veteran's 
representative in April 1997 clearly indicates the veteran's 
disagreement with the ratings that were assigned for her 
service-connected disabilities in the December 1996 rating 
decision.  The record does not reflect that the RO has taken 
any action in that regard.  That issue will be addressed in 
the Remand that follows this decision.  


FINDINGS OF FACT

1.  Service connection was established for several 
disabilities and ratings were assigned for those disabilities 
by a rating decision in March 1994.  The veteran did not file 
a notice of disagreement with that decision.  

2.  The veteran has not presented a viable claim of clear and 
unmistakable error in the March 1994 rating decision.  

3.  A claim for increased disability compensation was 
received on May 24, 1995.  

4.  The evidence does not show that an increase in disability 
due to any of the veteran's service-connected disabilities 
occurred within one year prior to May 24, 1995.  


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that granted service 
connection for several disabilities and assigned ratings for 
those disabilities is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).  

2.  The criteria for an effective date earlier than May 24, 
1995, for increased disability compensation are not met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the veteran applied for VA disability 
compensation in August 1988, shortly after her separation 
from service.  At that time, she was living in Virginia.  
Although a VA compensation examination was scheduled in 
December 1988, she informed the VA Medical Center (VAMC) in 
Washington, DC, in November 1988 that she had moved to 
Anguilla, West Indies, and requested that an examination be 
scheduled at a closer location.  The record indicates that 
the veteran failed to report for an examination scheduled in 
February 1989 in Puerto Rico.  Subsequent letters between the 
veteran and a VAMC reflect difficulty in scheduling another 
examination.  The record further shows that she failed to 
"respond" to a scheduled examination in January 1992.  

A rating decision in March 1994 granted service connection 
for several disabilities, assigning a 50 percent rating for 
one disability and noncompensable evaluations for the other 
disabilities, all effective from the day following the 
veteran's separation from service.  The veteran was notified 
of that determination in March 1994.  No further 
communication was received from her within the following 
year.  

On May 24, 1995, the RO received from the veteran a claim for 
increased compensation based on unemployability.  A VA 
compensation examination that was scheduled in July 1996 was 
not completed, apparently because the veteran appeared for 
the examination in Nashville, Tennessee, rather than in 
Barbados, where the examination had been scheduled.  
Nevertheless, an examination was finally completed in October 
1996.  

A December 1996 rating decision increased the ratings that 
had been assigned for two of the disabilities for which 
noncompensable evaluations were previously in effect and also 
granted a total disability rating based on individual 
unemployability.  The effective date that the RO assigned for 
the increased ratings was May 24, 1995.  The veteran was 
notified of that action.  

In March 1997, she filed a notice of disagreement concerning 
the effective date for the assigned increases, contending 
that "the additional 50% compensation" should be paid from 
the date of her separation from service in 1988, since she 
had been trying since then to get her initial VA compensation 
examination.  

Analysis 

CUE

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim or absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  To find CUE, the correct facts, as they were known at 
the time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time must have 
been incorrectly applied.  The determination must be based on 
the record that existed at the time of the prior decision.  
Damrel v. Brown, 6 Vet. App. 242, 245-46 (1994); Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993); Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).  

Also, in order to raise a reasonable claim of CUE, "there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error ... that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo, 6 Vet. App. at 
44.  In addition, VA's breach of a duty to assist cannot form 
the basis for a claim of CUE.  Shockley v. West, 11 Vet. App. 
208 (1998); Hazan v. Gober, 10 Vet. App. 511 (1997); Crippen 
v. Brown, 9 Vet. App. 412 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  

Initially, the Board notes that the veteran was notified of 
the March 1994 rating decision (and the ratings assigned 
therein) and did not file a notice of disagreement within one 
year of that notice.  Therefore, that decision is final, 
absent a showing a CUE.  

Neither the veteran nor her representative has pointed to any 
specific error of fact or law in the March 1994 rating 
decision.  The veteran's only contention is that she had 
endeavored to complete her initial VA compensation 
examination (which was finally conducted in 1996) since her 
separation from service and that, therefore, the ratings that 
were assigned by the December 1996 rating decision after she 
finally did complete such an examination should relate back 
to the date of the original grant of service connection.  

Such an allegation amounts to no more than a failure in VA's 
duty to assist her in developing evidence regarding her 
claim.  As noted above, the United States Court of Appeals 
for Veterans Claims (Court) has held that such an allegation 
cannot form the basis for a claim of CUE.  

Moreover, the record shows that, although some difficulty was 
encountered in scheduling an examination for the veteran in 
conjunction with her original claim for compensation benefits 
due to her living outside the United States, she failed to 
report for two examinations that were scheduled in 1989 and 
1992.  While the March 1994 rating decision did not 
specifically rely on the provision, the regulations require 
that when a claimant fails to report for a scheduled 
examination in an original claim for service connection, the 
claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (1993).  Thus, because the RO based its 
decision on the evidence that was of record in March 1994, 
primarily the service medical records, that decision cannot 
be said to contain CUE.  

Accordingly, the Board concludes that the March 1994 rating 
decision was not clearly and unmistakably erroneous and, 
therefore, remains final.  

Effective date

For a claim involving an increased rating, the effective date 
of the evaluation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from that 
date; otherwise the date of receipt of the claim will be 
used.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The veteran's claim for an increased rating-her claim for 
increased rating based on unemployability-was received on 
May 24, 1995.  Therefore, that is the earliest date that can 
be assigned for the higher ratings, unless the evidence shows 
that an increase in disability occurred up to one year prior 
to that date.  In this case, the record contains no medical 
evidence of treatment or examination for any service-
connected disability or any evidence whatsoever of a higher 
degree of disability due to any service-connected disability 
for several years prior to May 24, 1995.  It is not factually 
ascertainable that an increase in disability due to any of 
the veteran's service-connected disabilities had occurred 
within one year prior to that date.  Accordingly, the 
earliest date that can be assigned for the increased ratings 
is May 24, 1995.  

Therefore, the criteria for an effective date for increased 
disability compensation prior to May 24, 1995, are not met.  


ORDER

An effective date for increased disability compensation prior 
to May 24, 1995, is denied.  


REMAND

A rating decision in December 1996 granted increased ratings 
for two of the veteran's service-connected disabilities and 
assigned a total disability rating based on individual 
unemployability.  That decision also denied increased ratings 
for the veteran's other service-connected disabilities.  In 
April 1997, the veteran's representative wrote the RO 
specifically submitting a notice of disagreement with that 
decision and requesting "a higher evaluation of her service 
connected disabilities."  The record does not reflect that 
the RO has taken any action pursuant to 38 C.F.R. § 19.26 
(2000) regarding the issue concerning the contentions 
regarding higher ratings.  Specifically, the RO has not 
furnished the veteran and her representative with a statement 
of the case on that issue, as required by regulation.  

In addition, the Court has held that when the Board 
determines that a notice of disagreement has been received 
concerning issues that were addressed in a rating decision 
and no action has been taken in regard thereto, a Remand is 
required to direct that the veteran and her representative be 
furnished a statement of the case as to those issues.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the 
RO should issue a statement of the case regarding the 
increased rating issue.  

Therefore, this case as to that issue is REMANDED for the 
following action:  

The RO should furnish the veteran and her 
accredited representative with a statement of the 
case concerning the issue of entitlement to higher 
ratings for her service-connected disabilities.  If 
she files a timely substantive appeal as to that 
issue, the RO should certify that issue for 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 

